               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION
FRANK D. MONSEGUE, Sr.,           )
                                  )
     Movant,                      )
                                  )
v.                                )          CV416-021
                          )                  CR414-019
UNITED STATES OF AMERICA, )
                                  )
     Respondent.                  )

                                ORDER

     Movant Frank Monsegue, Sr., is nothing if not committed. He has

attacked his federal conviction again and again.      See, e.g., doc. 110

(judgment for 87 months’ imprisonment), docs. 136 & 142 (denying his

motion to vacate under 28 U.S.C. § 2255), docs. 153 & 165 (denying a

Certificate of Appeal and leave to proceed in forma pauperis on appeal on

frivolity grounds), doc. 166 (denying certiorari); see also Monsegue v.

United States, CV216-146 (challenging his sentence under 28 U.S.C.

§ 2241), doc. 11 (dismissed, Jan. 12, 2017) & docs. 21 & 22 (denying leave

to appeal in forma pauperis on frivolity grounds and rejecting his

arguments that as a veteran, Monsegue is entitled to special treatment);
Monsegue v. Moore et al., CV418-239 (civil rights action naming the

judges, government and law enforcement officials, and various

prosecutors and defense counsel involved in his criminal case), docs. 10

& 13 (dismissing, among other things, because Monsegue named

individuals not subject to 42 U.S.C. § 1983 liability and raised claims that

are either time-barred or Heck-barred). Those efforts, of course, have

failed at every turn.

     Despite the breadth and volume of his fight, Monsegue has been

continuously and deeply disappointed by the judiciary. He unhappily

objects that the courts have blocked his efforts to right the unjustice that

has been wrought – his sentence, it must be remembered, for wire-fraud

conspiracy, theft of government property, and aggravated identity theft.

Indeed, the Supreme Court has rejected his petition for certiorari, a

disappointment of such magnitude that he seeks the only redress left to

him: to “Disband the Supreme Court and the United States Justice

System.” Doc. 179 (titled, in full, his “motion to disband the Supreme

Court and the United States justice system, for lack of transparency and

equal justice for all of its people in violation of its own constitution, XIV

Amendment”).

                                     2
      The Court, it must be admitted, admires the hutzpah and zeal that

accompany such a motion. 1 It also has some sympathy for the plight of a

pro se prisoner who is so certain that some relief may yet be available to

him that he asks the President, Donald J. Trump, to intervene on his

behalf and unwind the judiciary’s decisions denying – repeatedly,

resoundingly on the merits – his motion for collateral relief. Doc. 169 at

5.   But that does not in any way alter the Court’s analysis here.

Monsegue has been heard again and again and denied the relief he seeks,

because his arguments are meritless.              Again, he brings a meritless

motion before the Court, without even the barest hint as to what

authority it might have to abolish the highest court in the land or an

indication about what discrimination, prejudice, or bias (id. at 3) might

be inferred from the Supreme Court’s failure to hear his case.2




1
    The Court assumes that Monsegue desired to gain some sort of extra judicial
credibility boost by embedding the seal of the United States Army in his motion. While
his scrapbooking skills are clearly impressive, they are not as relevant as he may hope
to the Court’s consideration of his unique motion.
2
   Monsegue raises an interesting issue, to be sure. Could this low court possibly have
the power, even in the hypothetical, to unwind the High Court or the entire justice
system? The Supreme Court, after all, is a creature of the founding documents of this
nation, founded by the Constitution itself. The Judiciary Act of 1869 only describes
the makeup of the court (six justices at minimum) but the Constitution mandates its
existence and circumscribes its power. U.S. CONST. Art. III. The “inferior courts”
too, exist by virtue of Article III, though their numbers and composition are set forth
                                             3
      In sum, Monsegue’s motion to disband the Supreme Court and the

United States Justice System (doc. 169) is DENIED.

      SO ORDERED, this 24th day of July, 2019.




in the Judiciary Act.
    Movant names the President, but the executive branch has just as little authority
to redraft Article III as this Court has. Even were the Court or the President to
discover some heretofore unknown power to compel the individual justices to step
down, the Supreme Court itself would remain untouched. And unwinding the various
lower courts would not destroy the concept of inferior courts. The judiciary, after all,
is not its judges, and the Constitution compels that the “judicial Power of the United
States, shall be vested in one supreme Court, and in such inferior Courts as the
Congress may from time to time ordain and establish.”
   Monsegue would be better served petitioning his congressional representatives for
a constitutional amendment to carve out or reconstitute the Supreme Court than filing
yet another appeal to the Court’s denial of his Hail Mary motion. But, given his
prodigious filing history, the Court anticipates that Monsegue will waste yet more
court resources on this rabbit hole. It also, however, anticipates that Monsegue’s
disappointments will continue.
                                           4
